DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I consisting of claims 1 and 3-9 in the reply filed on December 9, 2021 is acknowledged.
Claims 2, and 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and II, there being no allowable generic or linking claim. 

Information Disclosure Statement
	On December 9, 2021, a patent term adjustment form has been filed and it is unclear if it is supposed to be the coversheet of the Information Disclosure Statements or if it is filed as intended. It is recommended for the applicant to confirm if the patent term adjustment is intended or a coversheet. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 8 is objected to because of the following informalities:  
The list of specific information needs to be presented after a colon and in an indented list. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "…at least one of pressure information of a hydrogen storage vessel mounted on the fuel cell 15vehicle, temperature information of the hydrogen fuel, and outside air temperature information is used" in lines 2-5 of the claims.  There limitation is considered as an improper Markush claim (See MPEP 2117). The limitation does not have a closed grouping, such as having “consisting of” or “consisting essentially of”, rather the limitation is open where it is expansive that a person skilled in the art cannot determine the metes and bounds of the claimed invention. For purposes of examination the limitation "…at least one of pressure information of a hydrogen storage vessel mounted on the fuel cell 15vehicle, temperature information of the hydrogen fuel, and outside air temperature information is used" will be considered as a closed group. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Okawachi (WO 2011016091 A1).
Okawachi discloses a hydrogen fuel filling system (1, Figure 1) that has:
A first flow passage (20, Figure 1) through which hydrogen fuel supplied from a pressure accumulator (10, Figure 1, the gas supply source is the pressure accumulator) that accumulates hydrogen fuel under pressure (Page 7, Line 254, gas is stored in the gas supply source) passes;
a second flow passage (30, Figure 1) through which hydrogen fuel supplied from the pressure accumulator (10, Figure 1) passes, and which is arranged in parallel with the first flow passage (Figure 1, the first flow passage and the second flow passage);
a switching valve (22 and 32, Figure 1, the flow rate adjusting valves are the switching valve) that switches flow passages selectively from one of the first and second flow passages to another (Page 8, Lines 302-318 and Pages 9-10, Lines 371-375), or that switches flow passages 
a control circuit (50, Figure 1) that controls opening/closing of the switching valve, wherein
a fuel cell vehicle (100, Figure 1) using hydrogen fuel as a power source (Page 6, Lines 244-246) is filled with hydrogen fuel while switching the flow passages by the switching valve during supply from the pressure accumulator (Page 8, Lines 302-318 and Lines 323-3336 as well as Pages 9-10, Lines 371-375).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okawachi in view of Omori (JP 2017187124 A).
Regarding Claim 3:
Okawachi discloses:
A control circuit (50, Figure 1), a first flow passage (20, Figure 1), and a second flow passage (30, Figure 1).
Okawachi does not disclose:
Further comprising a 10flowmeter that measures a flow rate per unit time of the hydrogen fuel that is supplied, 
wherein the control circuit performs switching of the flow passages by the switching valve in a case that the flow rate that is measured becomes lower than a lower limit 15threshold.
	Omori teaches a gas filling device that has:
Further comprising a 10flowmeter (14, Figure 1) that measures a flow rate per unit time of the hydrogen fuel that is supplied (Paragraph [0021]), 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okawachi to include a 10flowmeter that measures a flow rate per unit time of the hydrogen fuel that is supplied and wherein the control circuit performs switching of the flow passages by the switching valve in a case that the flow rate that is measured becomes lower than a lower limit 15threshold as taught by Omori with the motivation to have the boost rate of the station be substantially constant. 

Regarding Claim 4:
Okawachi discloses:
A control circuit (50, Figure 1), a first flow passage (20, Figure 1), and a second flow passage (30, Figure 1).
	Okawachi does not disclose:
Wherein the control circuit controls switching of the flow passages by the switching valve in a case that time during which hydrogen 20fuel passes through one or both of the first and second flow passages reaches an upper limit threshold.
Omori teaches:
Wherein the control circuit (16, Figure 1) controls switching of the flow passages (Figure 1, the flow passages are the lines on which the switching valves are located) by the switching valve (13a, 13b, and 13c, Figure 1) in a case that time during which hydrogen 20fuel passes 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okawachi to include wherein the control circuit controls switching of the flow passages by the switching valve in a case that time during which hydrogen 20fuel passes through one or both of the first and second flow passages reaches an upper limit threshold as taught by Omori with the motivation to increase the flow rate as the differential pressure increases. 

Regarding Claim 5:
Okawachi discloses:
A control circuit (50, Figure 1), a first flow passage (20, Figure 1), and a second flow passage (30, Figure 1).
	Okawachi does not disclose:
Further comprising a flowmeter that measures a flow rate per unit time of the 25hydrogen fuel that is supplied, wherein 
the control circuit controls switching of the flow passages by the switching valve in a case that the flow rate measured becomes lower than a lower threshold and time during which hydrogen fuel passes through one or both of 30the first and second flow passages reaches an upper limit threshold, or in a case that the flow rate measured becomes lower than a lower limit threshold or time during which hydrogen fuel passes through one or both of the first and second flow passages reaches an upper limit threshold.
Omori teaches:

the control circuit (16, Figure 1) controls switching of the flow passages by the switching valve in a case that the flow rate measured becomes lower than a lower limit threshold (Paragraph [0028], the switching occurs when the flow rate is below a threshold value TH) or time during which hydrogen fuel passes through one of the first and second flow passages reaches an upper limit threshold (Paragraphs [0049-0050], the upper limit threshold is t1b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okawachi to include a flowmeter that measures a flow rate per unit time of the 25hydrogen fuel that is supplied and wherein the control circuit controls switching of the flow passages by the switching valve in a case that the flow rate measured becomes lower than a lower limit threshold or time during which hydrogen fuel passes through one or both of the first and second flow passages reaches an upper limit threshold as taught by Omori with the motivation to have the boost rate of the station be substantially constant. 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okawachi in view of Omori in further view of Tanabe (JP 2017180747 A).
Regarding Claim 6:
Okawachi discloses:
	A control circuit (50, Figure 1).
Okawachi does not disclose:
Wherein the control circuit inputs specific information, and variably sets the lower limit threshold according to a value defined in the 5specific information.
Omori teaches:
The control circuit variably sets the lower limit threshold for the flow rate (Paragraphs [0028] and [0033]). 
Okawahi and Omori do not teach:
Wherein the control circuit inputs specific information, and variably sets the lower limit threshold according to a value defined in the 5specific information.
	Tanabe teaches a fuel gas filling device that has:
Wherein the control circuit (20, Figure 1) inputs specific information (Paragraph [0037], the outside air temperature is the specific information), and the filling flow rate according to a value defined in the 5specific information (Paragraph [0041], the outside air temperature causes the control circuit to adjust the filling speed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okawachi and Omori to include the control circuit inputs specific information and the filling flow rate according to a value defined in the 5specific information as taught by Tanabe with the motivation to have the hydrogen efficiently filled based on the outdoor temperature to reduce variations while fueling. 
It also would have been obvious to a person having ordinary skill in the art that the control circuit of Okawachi which can determine a threshold (Page 8, Lines 314-318), the control circuit of Omori can determine a varying lower limit threshold (Paragraphs [0028] and [0033]), and the control circuit of Tanabe can use a value the filling flow rate according to a value defined in the 5specific information (Paragraph [0041]) that through the combination the control circuit of Okawachi can variably set the lower limit threshold according to a value defined in the 5specific information.

Regarding Claim 8:
The above-discussed combination of Okawachi, Omori, and Tanabe accounts for this subject matter where Tanabe teaches wherein as the specific information is at least one of outside air temperature information (Paragraph [0041]) is used. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okawachi in view of Omori in further view of Okawachi 2 (US 20130037165 A1).
Regarding Claim 7:
Okawachi discloses:
	A control circuit (50, Figure 1).
Okawachi does not disclose:
Wherein the control circuit inputs specific information, and variably sets the upper limit threshold according to a value defined in the 10specific information.
Omori teaches:
Wherein the control circuit (16, Figure 1) variably sets the upper limit threshold (Paragraphs [0047] and [0049-0051], the upper limit threshold is t1b).
Okawahi and Omori do not teach:
Wherein the control circuit inputs specific information, and variably sets the upper limit threshold according to a value defined in the 10specific information.
	Okawachi 2 teaches a gas filling system that has:
Wherein the control circuit (5, Figure 2) inputs specific information (Paragraph [0062]), and variably sets the time to a value defined in the 10specific information (Paragraph [0152], the specific information is the outside air temperature that can be variable).

It also would have been obvious to a person having ordinary skill in the art that the control circuit of Okawachi which can determine a threshold (Page 8, Lines 314-318), the control circuit of Omori can variably sets the upper limit threshold (Paragraphs [0047] and [0049-0051]) and the control circuit of Okawachi can variably set a time (Paragraph [0152]) that through the combination the control circuit of Okawachi can variably set the upper limit threshold according to a value defined in the 5specific information.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okawachi in view of Omori in further view of Tanabe and Mori (US 20120298256 A1).
Regarding Claim 9:
Okawachi discloses:
	A control circuit (50, Figure 1).
Okawachi and Omori do not teach:
Wherein table information defining pressure of the hydrogen storage 20vessel and outside air temperature in association is used as the specific information.
	Tanabe teaches:
Outside air temperature is the specific information (Paragraphs [0037] and [0041]).
	Okawachi, Omori, and Tanabe do not teach:

	Mori teaches a gas filling system that has:
Wherein table information defining pressure of the hydrogen storage 20vessel (Paragraph [0069]) and outside air temperature in association (Paragraph [0071]) is used as the specific information (Paragraph [0061] and [0069], the tank pressure and the temperature are used to determine the filling speed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okawachi, Omori, and Tanabe to include wherein table information defining pressure of the hydrogen storage 20vessel and outside air temperature in association is used as the specific information as taught by Mori with the motivation to reduce the power consumption during fueling. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Miyoshi (US 20150377416 A1) teaches a system for controlling gas supply unit that has a first flow passage, a flowmeter, a control circuit, maps, and an outside air temperature. 
	Mathison (US 20200173607 A1) teaches a system for tank refueling that has a flowmeter, a control circuit, maps, and an outside air temperature. 
	Kawase (US 11204133 B2) teaches a gas control device that has a first flow passage, a control circuit, maps, and an outside air temperature. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753